Sognier, Judge.
Wright appeals his conviction of sodomy, contending it was error to deny his motion for a new trial based on ineffective assistance of counsel. Appellant bases his contention on the fact that his attorney represented two co-defendants at the same trial, resulting in a conflict of interests.
In Davis v. State, 129 Ga. App. 796, 799 (1) (201 SE2d 345) (1973), we held it is not error to appoint one attorney to represent two or more accused where there is no conflict in their interests or their defenses. No such conflict appears in the instant case, as the defense of all three defendants was the same. Further, the conflict may not be theoretical or speculative, but must have some basis in fact. Id. No such factual basis exists in the instant case, and any alleged conflict is purely speculative. Accordingly, the enumeration of error is without merit.

Judgment affirmed.


Shulman, P. J., and Birdsong, J., concur.

Glenn Thomas, Jr., District Attorney, Jim Chamberlain, Assistant District Attorney, for appellee.